     Case 3:20-cv-00849-JAH-MSB Document 30 Filed 07/08/20 PageID.455 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    STUART PARSONS, JR.,                                Case No.: 3:20-cv-00849-JAH-MSB
      INDIVIDUALLY, AND DBA
12
      BAREFOOT SKI RANCH, AND AS                          ORDER GRANTING JOINT
13    TRUSTEE OF PARSONS RANCH &                          MOTION TO STAY (Doc. No. 29).
      WILDLIFE TRUST,
14
                                         Plaintiff,
15
      v.
16
      AMERICAN WAVE MACHINES, INC,
17
                                       Defendant.
18
19
20             Pending before the Court is the Parties’ Joint Motion to Stay, [doc. no. 20],
21   requesting a stay of the proceedings in this lawsuit for a period of two weeks so that the
22   Parties may give due consideration to settlement negotiations and give settlement a chance
23   to succeed. Upon consideration of the motion, IT IS HEREBY ORDERED the motion is
24   GRANTED. The matter is stayed until July 22, 2020, after which the stay is automatically
25   lifted.
26             Accordingly, the Court resets the hearing on Defendant American Wave Machines,
27   Inc.’s (“AWM”) Motion to Dismiss, [doc. no. 24], along with other related briefing
28   deadlines, as follows:

                                                      1
                                                                             3:20-cv-00849-JAH-MSB
     Case 3:20-cv-00849-JAH-MSB Document 30 Filed 07/08/20 PageID.456 Page 2 of 2



1          1.     Plaintiff shall file and serve a response to Defendant’s motion, (doc. no. 24),
2    by August 3, 2020.
3          2.     If Defendant wishes to reply to Plaintiff’s response, a pleading must be filed
4    no later than August 10, 2020.
5          3.     The Parties will telephonically appear for oral argument on August 24, 2020,
6    at 2:30 p.m., unless otherwise ordered by the Court. Chambers’ staff will contact the Parties
7    prior to the hearing date with further instructions.
8           IT IS SO ORDERED.
9
10   DATED: July 8, 2020
11
                                                    _________________________________
12                                                  JOHN A. HOUSTON
                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:20-cv-00849-JAH-MSB
